825 F.2d 412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Curtis TAYLOR, Plaintiff-Appellant,v.HENRY VOGT MACHINE COMPANY, Defendant-Appellee.
No. 87-5236
United States Court of Appeals, Sixth Circuit.
July 31, 1987.
ORDER

1
Before KENNEDY and NELSON, Circuit Judges, and WEBER, District Judge.*


2
The plaintiff moves for counsel on appeal from the district court's grant of summary judgment to the defendant in this employment discrimination case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The defendant employs the plaintiff at its manufacturing plant in Louisville, Kentucky.  The plaintiff filed an initial racial discrimination charge with the EEOC.  The plaintiff and the defendant settled that charge.  The plaintiff subsequently alleged that the defendant took various disciplinary actions against him in retaliation for his filing of the initial EEOC charge.  The plaintiff's complaint raised both Title VII and Sec. 1981 claims.  Upon a motion by the defendant and a response by the plaintiff, the district court granted summary judgment to the defendant on both claims.


4
Although the plaintiff did establish a prima facie case of retaliation, we conclude that the district court correctly held that the defendant showed legitimate, non-retaliatory reasons for each of its disciplinary actions against the plaintiff.  Wrenn v. Gould, 808 F.2d 493, 500-01 (6th Cir. 1987).  Because the plaintiff did not show a genuine issue of material fact in this case, the district court correctly granted summary judgment to the defendant.  Rule 56(c), Federal Rules of Civil Procedure.  We affirm the judgment of the district court for the reasons stated in its opinion.


5
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation